ORDER

PER CURIAM:
AND NOW, this 12th day of January, 1999, a Rule having been entered by this *675Court on November 24, 1998, pursuant to Rule 214(d)(1), Pa.R.D.E., directing Eric Jeffrey Wiener to show cause why he should not be placed on temporary suspension, upon consideration of the responses filed, it is hereby
ORDERED that the Rule is made absolute; Eric Jeffrey Wiener is placed on temporary suspension and he shall comply with all the provisions of Rule 217, Pa.R.D.E.; and the matter is referred to the Disciplinary Board pursuant to Rule 214(f)(1), Pa.R.D.E.